BURGESS, J.
By an information filed by the assistant prosecuting attorney in the St. Louis Court of Criminal Correction, the defendant was charged with unlawfully selling to one Daisy Owens, on the 19th day of April, 1907, “a certain ticket and part of ticket in a lottery, or a device in the nature of a lottery, known as a policy.” A jury being waived, the court, upon trial had, found the defendant guilty as charged, and assessed her punishment at a fine of two hundred dollars. Motions for new trial and in arrest of judgment were filed by defendant, and overruled by the court, whereupon an appeal was taken to this court.
No bill of exceptions was filed. This case falls within the provisions of section 2220', Revised Statutes 1899, which makes it a misdemeanor, punishable by a fine not exceeding one thousand dollars, for any person to sell or expose to sale a lottery ticket.
As the Supreme Court is without jurisdiction of the cause, the transcript of the record is ordered transferred to the St. Louis* Court of Appeals. All concur.